Citation Nr: 0203793	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  97-34 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
February 1971 and July 1972 October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Phoenix, Arizona.  In August 
1997 the RO, in pertinent part, determined that service 
connection was not warranted for bilateral knee and ankle 
disorders, and chronic lumbosacral strain.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1998, a transcript of which has been 
associated with the claims file.

In February 1999 the RO granted entitlement to service 
connection for chronic lumbosacral strain with assignment of 
a noncompensable evaluation effective January 16, 1997, the 
date of claim.

In September 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for chronic 
lumbosacral strain with mild degenerative arthritic disease 
at L5-S1 effective May 22, 1999, and affirmed the previous 
denials of entitlement to service connection for bilateral 
knee and ankle disorders.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.

In October 1999 the Hearing Officer at the RO affirmed the 
determinations previously entered, and granted entitlement to 
an effective date for assignment of an increased 
(compensable) evaluation of 10 percent for chronic 
lumbosacral strain with mild degenerative arthritis 
retroactive to January 16, 1997.

In light of the foregoing, and because this is a claim for a 
higher initial evaluation, rather than an increased rating 
claim, as distinction was drawn in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), the issue pertaining to the 
veteran's low back is characterized as stated on the title 
page of this decision.


FINDINGS OF FACT

1.  Chronic bilateral knee and ankle disorders were not shown 
in active service, nor have any been demonstrated by the post 
service medical evidence of record.

2.  The veteran's low back disability is productive of 
characteristic pain on motion, with no evidence of muscle 
spasm on extreme forward bending, or additional functional 
loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).

2.  A bilateral ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5003-5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
service connection for bilateral knee and ankle disorders, 
and an initial evaluation in excess of 10 percent for 
lumbosacral strain.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded VA 
examinations in May 1997 and August 1999, and the Board finds 
these examinations to be adequate.  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the issues on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA of 2000 and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).


Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, the Board is 
compelled to conclude that service connection for bilateral 
knee ankle disorders is not warranted as the competent 
evidence is against a finding that the veteran currently 
suffers from chronic bilateral knee or ankle disorders.

The veteran's service medical records show that, at the time 
of his April 1990 retirement examination, it was noted that 
he was treated for intermittent, painful and swollen knees in 
1975.  However, the remainder of the service medical records 
are totally devoid of any report or clinical finding of a 
bilateral knee disorder or a bilateral ankle disorder.  
Significantly, the April 1990 retirement examination report 
shows that clinical evaluations of the veteran's lower 
extremities revealed normal findings.  In the accompanying 
Report of Medical History, he indicated that he did not have 
a trick or locked right knee.

The Board finds that what is of greatest significance in 
adjudicating these issues is the fact that the veteran's 
post-service medical records are negative for a report or 
clinical finding that he has a bilateral knee disorder or a 
bilateral ankle disorder.  Instead, the May 1997 VA 
examination report shows that his knees and ankles had a full 
range of motion.  

This report also shows that he was diagnosed as having 
possible degenerative joint disease of the knees and a normal 
examination of the ankles.  X-ray examinations of the 
veteran's knees then revealed normal findings thereby showing 
that he does not have a bilateral knee disorder.

As the evidence of record fails to show that the veteran 
currently has a bilateral knee disorder or a bilateral ankle 
disorder, his claims of service connection for bilateral knee 
disorder and bilateral ankle disorder must be denied.

The Board has considered the veteran's contentions regarding 
the etiology of his claimed bilateral knee and ankle 
disorders.  However, as a layman, he is not qualified or 
competent to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to these issues.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


Initial Evaluation in Excess of 10 Percent for lumbosacral 
strain

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (2001).

The veteran's low back disability has been characterized s 
lumbosacral strain rated under Diagnostic Code 5295.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5292 provides a 10 percent evaluation for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation may be assigned for moderate lumbar spine 
limitation of motion.  A 40 percent evaluation may be 
assigned for severe lumbar spine limitation of motion.  
38 C.F.R. 4.71a, Diagnostic Code 5292.

Diagnostic Code 5293 provides that a 10 percent evaluation 
may be assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation may be assigned for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation may be assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293.

Diagnostic Code 5295 provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.

The United States Court of Appeals for Veterans Claims has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Board notes that an evaluation in excess of 10 percent is 
not warranted for the veteran's low back disability under 
Diagnostic Code 5003, as the VA examination reports show that 
his range of lumbar motion was full in May 1997, and flexion 
to 85 degrees, extension to 20-25 degrees, side bending to 20 
degrees on the right and to 25 degrees on the left in August 
1999.  Degenerative changes in the lumbosacral spie have been 
described as not more than mild in nature.

An evaluation in excess of 10 percent is not warranted for 
the veteran's low back disability under Diagnostic Code 5285, 
where a 10 percent evaluation may be added when a 
demonstrable deformity of the vertebral body is shown.  This 
is not demonstrated by the medical evidence.  While an August 
1999 VA X-ray examination report shows that his lumbar spine 
exhibits biconcave deformities, this report is devoid of any 
finding that these deformities are the result of a fractured 
vertebrae.  

The remainder of the evidence is likewise devoid of any 
report or finding that he has a demonstrable deformity of a 
vertebral body due to a fractured vertebrae.  Consequently, a 
10 percent evaluation cannot be added to his 10 percent 
disability rating.  In addition, there are no reports or 
findings that the veteran has residuals of a fractured 
vertebrae that causes an abnormal mobility of the back which 
requires a neck brace (jury mast) without cord involvement.  
Additionally, it is not shown that he has had cord 
involvement, that he has been bedridden, or that he has 
required long leg braces.  Thus, an evaluation in excess of 
10 percent is unwarranted for the veteran's low back 
disability under Diagnostic Code 5285.

An evaluation in excess of 10 percent is unwarranted for the 
veteran's lumbosacral strain under Diagnostic Code 5292.  
Under this code, a 20 percent evaluation will be assigned for 
moderate limitation of motion of the lumbar spine.  Such is 
not demonstrated by the medical evidence.  Specifically, as 
reported earlier, the VA examination reports demonstrate that 
the veteran's range of lumbar motion was full in May 1997, 
and flexion to 85 degrees, extension to 20-25 degrees, side 
bending to 20 degrees on the right and to 25 degrees on the 
left in August 1999.  Thus, although his back has exhibited a 
limited motion, it is not shown to be moderate in nature 
which is the requirement for a 20 percent evaluation under 
Code 5292.

An evaluation in excess of 10 percent is not warranted for 
lumbosacral strain under Diagnostic Code 5293.  While the 
evidence shows that he has experienced low back pain and a 
loss of lumbar motion, it does not show that his low back 
disability has been a manifestation of intervertebral disc 
syndrome.  Instead, the VA examination reports show that he 
has been diagnosed as having a chronic lumbosacral strain and 
mild degenerative arthritic disease.  

The private medical records show that he has been diagnosed 
as having degenerative lumbar disc disease with an arthritic 
spur formation.  Therefore, an evaluation in excess of 10 
percent cannot be assigned for the veteran's low back 
disability under Diagnostic Code 5293.

The Board also finds that an evaluation in excess of 10 
percent cannot be assigned for the veteran's low back 
disability under Diagnostic Code 5295, as that requires 
evidence showing that he has had a lumbosacral strain with 
muscle spasm on extreme forward bending, and a unilateral 
loss of lateral spine motion in the standing position.  In 
this case, the evidence does show that he has had a 
lumbosacral strain and a loss of lumbar motion.  However, it 
is totally devoid of any report or clinical finding that he 
has had muscle spasms on extreme forward bending.  Thus, an 
evaluation in excess of 10 percent cannot be assigned for the 
veteran's low back disability under Diagnostic Code 5295.

Application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 has also been considered.  While the veteran has 
experienced low back pain and a loss of lumbar motion, the 
Board emphasizes that there is no objective clinical evidence 
of pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under such criteria.


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b0(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
discussed the criteria for assignment of an extraschedular 
evaluation, but it did not grant entitlement to an increased 
evaluation for lumbosacral strain on an extraschedular basis.

The Court has further held that the Board may address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  In this regard, 
lumbosacral strain has not been shown to have required 
frequent inpatient care or to have markedly interfered with 
employment.

Instead, while the May 1997 VA examination report shows that 
the veteran was unemployed at that time, it does not show 
that his low back disability was the cause of his unemployed 
status.  The August 1999 VA examination report then showed 
that he is employed.  Under these circumstances, the Board 
finds that application of the regular rating schedule 
standards has not been rendered impractical.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable 
decision as to this issue.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 

you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



